TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00704-CV


In re John D. Byram




ORIGINAL PROCEEDING FROM BLANCO COUNTY


M E M O R A N D U M   O P I N I O N

	Relator filed a motion for emergency relief and petition for writ of mandamus,
complaining of the trial court's discovery order.  On October 26, 2012, we granted relator's motion
for emergency relief, staying the order until we could receive a response from the real party in
interest and consider the merits of relator's petition.  Having reviewed the order, relator's petition,
the real party in interest's response, and the record, we dissolve our temporary stay and deny the
petition for writ of mandamus.  See Tex. R. App. P. 52.8.  The deadline for relator to comply with
the trial court's discovery order is hereby extended to November 16, 2012, or to a new deadline set
by the trial court.

					__________________________________________
					David Puryear, Justice
Before Chief Justice Jones, Justices Puryear and Goodwin
Filed:   November 9, 2012